The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species I (fig 1-5), drawn to claims 1-5, in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 2010/0279008).
Regarding claim 1:
	Takagi teaches a substrate processing apparatus (film deposition apparatus, 1) [fig 1 & 0038] comprising: a susceptor (stage, 31) [fig 1 & 0041]; a shaft (support member, 33) supporting the susceptor (31) [fig 1 & 0041]; a flow control ring (26) surrounding the susceptor (31) while providing a gap with respect to the susceptor (see fig 1) [fig 1 & 0069]; an exhaust duct (11) arranged directly above the flow control ring (26) [fig 1 & 0074]; a plate disposed (40/271) above the susceptor (31) [fig 1 & 0049]; and a chamber (process container, 2) surrounding the susceptor (31), the flow control ring (26), the exhaust duct (11), and the plate (40/271) [fig 1 & 0039]; and a coupling part (23/24) coupling the shaft (33) to the chamber (2), wherein at least a portion of the coupling part (23/24) is an insulator (insulates the shaft from the external environment) [fig 1 & 0042]. 
Regarding claim 2:
	Takagi teaches the coupling part (23/24) is comprising a wide part (elevating plate, 23) and a bellows (bellows, 24), wherein the wide part (23) is continuous with and wider than the shaft (33) and arranged outside the chamber (2), the bellows (24) is disposed between an enclosing part (bottom wall of 2) and the wide part (23), the enclosing part encloses the shaft (33) in the chamber (2) [fig 1 & 0042]. 
Regarding claim 5:
The claim limitations “wherein synthetic impedance of a path is more than 500 ohm, the path is from the plate to the chamber through the susceptor, the shaft, and the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Among other things, the impedance of a path is dependent upon the frequency to be applied.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2010/0279008) as applied to claims 1-2 and 5 above, and further in view of Fink (US 2006/0213617).
Regarding claim 3:
	Takagi does not specifically teach the insulator is quartz, alumina, or fluorine containing resin.
	Fink teaches an insulator is quartz, alumina, or fluorine containing resin (insulator may be formed of a material selected from the group consisting of alumina, quartz, ceramic material, silicon, silicon nitride, sapphire, polymide and silicon carbide) [0018].
	Takagi and Fink are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the insulator of Takagi with the material of Fink because such is a durable, process compatible material [Fink – 0028].
Regarding claim 4:
	Takagi teaches the plate (40/271) comprises an inner plate (40) and an outer plate (271), the inner plate (40) is disposed directly above the susceptor (31), the outer plate (271) surrounds the inner plate (40) and is disposed directly above the flow control ring (26) [fig 1 & 0049].
	Takagi does not specifically disclose the inner plate is an insulator, the outer plate is metal.
	Fink teaches an inner plate (face plate, 24) is an insulator (made of a process compatible material – quartz is disclosed to be process compatible) [fig 2 & 0028, 0030], an outer plate (shield ring, 65) is metal (made of a process compatible material – structural metal is disclosed to be process compatible) [fig 2 & 0028, 0039].
Takagi and Fink are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the inner plate and outer plate of Takagi with the materials of Fink because such are process compatible materials [Fink – 0028].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Santiago et al (US 6,716,287) and Ashihara et al (US 2017/0067157) teach a coupling part [fig 1 of each].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Kendall/Primary Examiner, Art Unit 1718